Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Uhm (WO 2016/0098095 using US2018/0034108 as equivalent translation both cited within IDS). Uhm discloses a flexible secondary battery (figure 1, cable type secondary battery, [0088]) comprising: an electrode support (figure 1 #100, [0088]); a sheet-type internal electrode wound spirally outside of the electrode support (figure 1 #200, [0088]); a sheet-type first solid electrolyte layer wound spirally outside of the internal electrode (figure 1 #300, [0088], [0048] and [0056]); a sheet-type electrode wound spirally outside of the first solid electrolyte layer (figure 1 #400, [0088]); a sheet-type second solid electrolyte layer wound spirally outside of the electrode (figure 1 #500, [0088], [0048] and [0056]); a sheet-type external electrode wound spirally outside of the second solid electrolyte layer (figure 1 #600, [0088]), wherein each of the first solid electrolyte layer and the second solid electrolyte layer includes an organic solid electrolyte ([0048] and [0056]). Uhm is silent to the center electrode (figure 1 #400) being a bipolar electrode and each of the internal electrode and the external electrode is provided with insulation coating portions at both longitudinal ends of one surface facing each of the first solid electrolyte layer and the second solid electrolyte layer, and the bipolar electrode is provided with insulation coating portions at both longitudinal ends of both surfaces. The examiner acknowledges Zeng (US 2010/0173205 as cited within the IDS) as Zeng discloses the addition of insulation coatings at the longitudinal ends of the electrode (figures 1-5 #30 and #30’) with the motivation of increasing performance of the battery by decreasing short circuits ([0008]-[0009]). However, Zeng discloses a non-aqueous electrolyte; therefore, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724